Citation Nr: 1827305	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his wife testified at a hearing in December 2011 before the undersigned Veterans Law Judge.  The transcript is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded the appeal in December 2016 to obtain additional VA medical opinions.  However, the RO did not substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the current VA addendum opinions obtained in response to the December 2016 Remand are not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the respiratory claim, the Veteran contends that this disability is due to in-service exposure to solvents and asbestos as part of his vehicle mechanic duties.  The Veteran was a vehicle mechanic, or a vehicle/power generator mechanic, for the eight years he served in the military.  VA providers have submitted several medical opinions, most recently in May 2017.  However, these medical opinions are inadequate. While the opinions address the contention with respect to asbestos, they do not address the contention regarding solvents.  Moreover, the January and May 2017 opinions find no objective evidence of asbestos exposure during service even though exposure has been conceded.  In addition, those opinions are authored by the same provider who submitted the January 2015 addendum opinion despite the Board's directive to obtain an opinion from a different provider.  Therefore, another addendum is required.

With respect to the psychiatric claim, the Veteran contends that a currently diagnosed psychiatric disability (other than PTSD) is related to service.  In the alternative, he contends that this disability is secondary to one or more service-connected disabilities.  VA providers have submitted several medical opinions, most recently in May 2017.  However, these medical opinions are inadequate.  Specifically, the Board instructed the RO to obtain an opinion as to whether the Veteran's currently diagnosed anxiety disorder was incurred or aggravated beyond normal progression by his service connected physical disabilities.  The January 2017 opinion does not consider all of the evidence as instructed by the Board.  The May 2017 provider found that "an increase in veteran's anxiety/depression is most likely proximately due to in part the deterioration of his health associated with prior asbestos exposure."  As with the February 2013 opinion, which the Board found inadequate in its December 2016 Remand, the May 2017 provider did not specifically conclude that a currently diagnosed psychiatric disability is secondary to a service-connected physical disability.  In addition, the opinion does not consider the Veteran's testimony about anxiety during service.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion by an examiner other than the examiner who provided the January 2015, January 2017, and May 2017 VA addendum opinions with respect to the etiology of any currently diagnosed respiratory disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed respiratory disorder began in service, was caused by service, or is otherwise related to service, to include conceded in-service exposure to asbestos and his reports of exposure to solvents.

The supporting rationale for all opinions expressed must be provided. 

The examiner should specifically consider and address the February 2013 independent medical opinion finding that long term effects of asbestos exposure contributed to an overall deterioration of the Veteran's health.

2. Then, obtain a VA medical opinion from an examiner other than the one who provided the June 2015 VA addendum opinion with respect to the etiology of any currently diagnosed psychiatric disability (other than PTSD). All pertinent evidence of record must be made available to and reviewed by the examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  

The examiner is asked to address the following:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder (other than PTSD) began in service, was caused by service, or is otherwise related to service, to include conceded in-service exposure to asbestos.

b. If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder (other than PTSD) was caused or aggravated by any of the Veteran's service-connected disabilities (back disability with radiculopathy, neck disability with radiculopathy, tinnitus, and a right shoulder disability).

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must specifically address the Veteran's statements regarding the onset of his anxiety symptoms in service and since, a March 2013 statement by the Veteran's wife noting that tinnitus and pain triggered his symptoms, and the February 2013 independent medical opinion finding that long term effects of asbestos exposure contributed to an overall deterioration of the Veteran's health.

3. Thereafter, readjudicate the claims.  If either benefit remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond. Then, if warranted, return the appeal to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




